            Case 2:17-cv-02383-JAD-PAL Document 38 Filed 10/26/18 Page 1 of 3



 1   Anna Maria Martin (Bar No. 7079)
     amartin@mmhllp.com
 2   MESERVE, MUMPER & HUGHES LLP
     800 Wilshire Boulevard, Suite 500
 3   Los Angeles, California 90017-2611
     Telephone:    (213) 620-0300
 4   Facsimile:    (213) 625-1930

 5   316 California Ave. #216
     Reno, Nevada 89509
 6
     Wendy L. Furman (Fla. Bar No. 0085146)
 7   wendy.furman@mhllp.com
     McDOWELL HETHERINGTON LLP
 8   2101 N.W. Corporate Blvd., Suite 316
     Boca Raton, FL 33431
 9   Telephone:    (561) 994-4311
     Facsimile:    (561) 982-8985
10   Admitted pro hac vice

11   Attorneys for Defendant
     THE LINCOLN NATIONAL LIFE
12   INSURANCE COMPANY

13                               UNITED STATES DISTRICT COURT
14                                 DISTRICT COURT OF NEVADA
15   RICK ERDMANN,                                       )   Case No. 2:17-cv-02383-JAD-PAL
                                                         )
16                  Plaintiff,                           )
17          v.                                           )   JOINT STIPULATION AND
                                                         )   [PROPOSED] ORDER EXTENDING
18   THE LINCOLN NATIONAL LIFE                           )   DISPOSITIVE MOTIONS DEADLINE
19   INSURANCE COMPANY,                                  )   (First Request)
                                                         )
20                  Defendant.                           )

21

22          Plaintiff Rick Erdmann and Defendant The Lincoln National Life Insurance Company

23   (“Lincoln National”), by and through their respective counsel, hereby stipulate and agree:

24          1.      This is an action under the Employee Retirement Income Security Act of 1974 as

25   amended, 29 U.S.C. § 1001 et seq. (“ERISA”).

26          2.      Pursuant to the July Joint Status Report (Doc. 35), the Parties agreed to file their

27   motions for summary judgment by October 31, 2018.

28                                                            Case No. 2:17-cv-02383-JAD-PAL
                                                     1
                                                              JOINT STIPULATION AND [PROPOSED] ORDER
                                                              EXTENDING DISPOSITIVE MOTIONS DEADLINE
            Case 2:17-cv-02383-JAD-PAL Document 38 Filed 10/26/18 Page 2 of 3



 1          3.      In an attempt to resolve the case before incurring substantial fees associated with

 2   motions for summary judgment, the Parties unsuccessfully mediated on May 9, 2018. Since then,

 3   the Parties have continued to explore multiple settlement options. However, after months of

 4   exhaustive settlement negotiations, the Parties remain at an impasse. As this is an ERISA action,

 5   the Parties agree that it should be resolved on summary judgment.

 6          4.      To date, the Parties avoided the time and expense associated with drafting

 7   dispositive motions (both to the Parties and the Court) as they continued their settlement

 8   discussions. Because the Parties cannot settle, they now agree that dispositive motions are

 9   necessary and appropriate. As such, the Parties request a two-week extension to file their

10   respective motions for summary judgment, and propose the following deadlines: dispositive

11   motions will be filed by Tuesday, November 13, 2018; responses by Thursday, December 13,
12   2018, and replies by Friday, January 11, 2019.
13          5.      This is the first stipulation for an extension of the dispositive motion deadline.

14   The Parties do not presently anticipate any further extensions of this deadline will be necessary.

15   This extension is sought in good faith after the Parties continuously negotiated to reduce the

16   additional expenses associated with filing dispositive motions while they continued their

17   extensive settlement discussions. It is not requested for any improper purpose.

18   Dated: October 26, 2018                          LAW OFFICE OF JULIE A. MERSCH
19

20                                                    By:    /s/ Julie A. Mersch
                                                      Julie A. Mersch, Esq.
21                                                    NV Bar No. 004695
                                                      701 South 7th Street
22                                                    Las Vegas, Nevada 89101

23                                                    KANTOR & KANTOR LLP
                                                      Glenn R. Kantor, Esq.
24                                                    gkantor@kantorlaw.net
                                                      19839 Nordhoff Street
25                                                    Northridge, California 91324

26                                                    Attorneys for Plaintiff Rick Erdmann

27

28                                                           Case No. 2:17-cv-02383-JAD-PAL
                                                     2
                                                             JOINT STIPULATION AND [PROPOSED] ORDER
                                                             EXTENDING DISPOSITIVE MOTIONS DEADLINE
           Case 2:17-cv-02383-JAD-PAL Document 38 Filed 10/26/18 Page 3 of 3



 1   Dated: October 26, 2018               McDOWELL HETHERINGTON LLP
 2

 3                                         By:   /s/ Wendy L. Furman
                                           Wendy L. Furman, Esq.
 4                                         wendy.furman@mhllp.com
                                           2101 N.W. Corporate Blvd., Suite 316
 5                                         Boca Raton, Florida 33431

 6                                         MESERVE MUMPER & HUGHES, LLP
                                           Anna Maria Martin, Esq.
 7                                         NV Bar No. 7079
                                           amartin@mmhllp.com
 8                                         316 California Avenue, #216
                                           Reno, Nevada 89509
 9
                                           Attorneys for Defendant The Lincoln National
10                                         Life Insurance Group

11

12
                                        IT IS SO ORDERED.
13

14

15                                      UNITED STATES DISTRICT COURT JUDGE
                                        OR UNITED STATES MAGISTRATE JUDGE
16

17                                               October 29, 2018
                                        DATED:
18
19

20

21

22

23

24

25

26

27

28                                               Case No. 2:17-cv-02383-JAD-PAL
                                           3
                                                 JOINT STIPULATION AND [PROPOSED] ORDER
                                                 EXTENDING DISPOSITIVE MOTIONS DEADLINE
